DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/27/21 has been entered.  Claim 1 is amended.  Claim 2 is canceled.  Claims 13- 14 are added.  Claims 1 and 3- 14 are pending and being addressed by this Action.
Claim Objections
This application is in condition for allowance except for the following formal matters: 
Claim 12 is objected to because of the following informalities:  in line 3, ‘a front side of the tissue anchor’ should be amended to - - the front side of the tissue anchor - - because it has already been introduced in independent claim 1, line 5.  
Claim 12 is objected to because of the following informalities:  in line 4, ‘a back side of the tissue anchor’ should be amended to - - the back side of the tissue anchor - - because it has already been introduced in independent claim 1, line 5.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Reasons for Allowance
Claims 1, 3- 11 and 13- 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein a width of the tissue anchor measured from an end of the first barb across the central region to an end of the second barb is larger than a depth of the tissue anchor measured from the front side to the back side by at least a factor of three.  The closest cited prior art reference, Coillard-Lavirotte does appear to disclose wherein a width of the tissue anchor measured from an end of the first barb across the central region to an end of the second barb is larger than a depth of the tissue anchor measured from the front side to the back side, but Coillard-Lavirotte is silent regarding the width to depth ratio.  However, because applicant places criticality on the ratio being at least a factor of three in order to provide an anchor having an excellent and substantially strong pull-out force with a thin, narrow thickness (specification, p. 2, l. 9- 14), it would not have been obvious to modify Coillard-Lavirotte to include the claimed width to depth ratio.
Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the specific structural relationship of the specific combination of features, wherein a distal portion of the tissue anchor includes the leading-most end and the first barb and the second barb, and a proximal portion of the tissue anchor includes a shank attached to the distal potion, with the second aperture 
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein, when viewed from the leading-most end along the central longitudinal axis, the first slot is a first rectangular opening formed in the first lateral region and the second slot is a second rectangular opening formed in the second lateral region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771